Murphy, P. J. (dissenting in part).
The plaintiff sustained injuries to her wrist when she fell while dancing on the dance floor at the defendant’s establishment. Her fall occurred when the heel of her shoe became lodged in a floor duct the sides of which protruded above the level of the floor. The duct had been covered by gray tape. The jury awarded gross damages in the amount of $100,000 but found that the plaintiff had been 40 percent at fault thus causing the reduction of her award to a net sum of $60,000. Although finding no basis to increase the award on grounds of inadequacy, and although finding no basis to disturb the jury’s determination that the plaintiff was in some measure responsible for her injury, the majority has, at least implicitly, concluded that a fair assessment of the evidence does not permit the conclusion reached by the jury that the plaintiff was 40 percent responsible for the injury she sustained. I cannot agree. Based upon the evidence adduced at trial, the jury was free to, and apparently did, conclude that the hazard was obvious and that the plaintiff had not exercised the degree of care which a reasonably prudent person in plaintiff’s position would have. Under these circumstances there was nothing to prevent the jury from allocating the fault as it did. If the hazard had been hidden as the majority states, there would be no basis for attributing any fault to the plaintiff, much less the 10 percent that the majority now finds appropriate. But given the fact that the hazard was not hidden, and that, as the majority recognizes, there was therefore a basis for the jury to find the plaintiff at fault, it is very difficult to understand how the majority then proceeds to conclude that the weight of the evidence permitted no more than 10 percent of the fault to be attributed to the plaintiff. The obviousness of the hazard was a factual matter uniquely within the province of the jury as was the degree of care which would ordinarily be expected of someone faced with such a hazard. While we may have reached different conclusions on these matters had we sat in the jury’s place, the fact *381is that we did not, and that we may not now set aside the jury’s apportionment of fault as against the weight of the evidence unless "the jury could not have reached its verdict on any fair interpretation of the evidence” (Delgado v Board of Educ., 65 AD2d 547, affd 48 NY2d 643; see also, Nicastro v Park, 113 AD2d 129, 134). On this record, I should think it evident that this very high threshold for invoking our discretionary power to interfere with the jury’s verdict has not been approached, much less crossed. This is particularly true since, as the majority has found, the verdict was entirely adequate and there are no other factors which would prompt the conclusion that substantial justice had not been done (see, Nicastro v Park, supra, at 133-134).
Accordingly, the judgment of the Supreme Court, New York County (Anthony F. Shaheen, J.), entered March 23, 1990, which, upon a jury verdict finding the defendant 60% negligent and the plaintiff Linda Silverstein 40% negligent, and fixing plaintiff Linda Silverstein’s damages in the amount of $100,000, denied plaintiff Walter Silverstein any recovery for loss of consortium or services, and awarded judgment in favor of plaintiff Linda Silverstein in the sum of $60,000, should be affirmed.